DETAILED ACTION

This action is in response to the application filed on 12/23/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent 9755525) in view of Inanaga (JP 2009159721A). 	Regrading claims 1 and 13, Lin discloses (see fig. 2-14) an isolated power supply (see fig. 2) comprising a control circuit (26/27/25); the isolated power supply including a first transformer (23) and a primary-side transistor (24) connected to a primary winding of the first transformer (24 connection to 231), the control circuit comprising: a sampling circuit (261) that samples an electric signal (Vs) to be monitored (261 sampling Vs), the electric signal (Vs) to be monitored being an electric signal on the secondary side of the isolated power supply (Vs is located on the secondary side of 23); and a feedback controller (25/27) that, based on an output of the sampling circuit (operation of 27 is based on the out from 261, which is located in 26), generates a primary-side pulse signal to be supplied to the primary-side transistor (operation of 25/27, generating the gate voltage for 24, is based on the out from 261. 261 is located in 26).  	Lin does not disclose a timing generator that generates a timing signal with reference to an edge of a switching signal generated on a secondary side of the isolated power supply and a sampling circuit that, in response to the timing signal, samples an electric signal to be monitored 	Inanaga discloses (see fig. 3) a timing generator (70) that generates a timing signal (Sp) with reference to an edge of a switching signal generated on a secondary side of an isolated power supply (Sp output from 70 is based on the switching signal for SW2, which is located on the secondary side of 30) and a sampling circuit (SW3/Cs) that, in response to the timing signal, samples an electric signal to be monitored (operation of SW3/Cs sampling Va based on Sp). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Lin to include the features of Inanaga because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent 9755525) in view of Inanaga (JP 2009159721A) and Ho et al. (US Patent 9130464). 	Regarding claim 6, Lin does not disclose that the switching signal is a switching voltage generated in a secondary winding of the first transformer. 	Ho et al. discloses (see fig. 11-12) that a switching signal (Vaux) is a switching voltage generated in a secondary winding of a first transformer (Vaux is generated in a secondary winding of the transformer). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Lin to include the features of Ho et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 	Regarding claim 7, Lin does not disclose that the electric signal is the switching voltage. 	Ho et al. discloses (see fig. 11-12) that an electric signal is the switching voltage (Vaux is being sampled by 65). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Lin to include the features of Ho et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent 9755525) in view of Inanaga (JP 2009159721A) and Lin (US Patent 9740262). 	Regarding claim 9, Lin does not disclose that the isolated power supply further includes a sense resistor provided on a path of an output current of the isolated power supply, and a filter that receives a voltage drop of the sense resistor as an input, and the electric signal is an output signal of the filter. 	Lin discloses (see fig. 2) that an isolated power supply further includes a sense resistor (R7) provided on a path of an output current of a isolated power supply (path in secondary winding of transformer 61), and a filter (C5D9/D10/C6) that receives a voltage drop of the sense resistor as an input (connection of R7 to C5/D9/D10/C6), and an electric signal is an output signal of the filter (output from C5/D9/D10/C6). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Lin to include the features of Lin because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent 9755525) in view of Inanaga (JP 2009159721A) and Iwasaki et al. (US Patent 8237415). 	Regarding claim 10, Lin does not disclose that the timing generator includes a comparator that compares the switching signal with a predetermined threshold voltage. 	Iwasaki et al. discloses (see fig. 1) that a timing generator (CMP3) includes a comparator (CMP3) that compares a switching signal (Vx3) with a predetermined threshold voltage (Vr3). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Lin to include the features of Iwasaki et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent 9755525) in view of Inanaga (JP 2009159721A) and Seeman (US Patent 10892686). 	Regarding claim 11, Lin does not disclose that the isolated power supply further includes a secondary-side transistor connected to a secondary winding of the first transformer, and the control circuit further includes a dead-time controller that, according to a delay time from an edge of the primary-side pulse signal to the edge of the switching signal, controls a length of a dead time between the primary-side pulse signal and a secondary-side pulse signal to be supplied to the secondary-side transistor. 	Seeman discloses (see fig. 3) that an isolated power supply further includes a secondary-side transistor (Q3/Q4) connected to a secondary winding of a first  transformer (Q3/Q4 connection to secondary winding of T1), and a control circuit (316) further includes a dead-time controller (336) that, according to a delay time from an edge of the primary-side pulse signal to the edge of the switching signal (the deadtime is based on when Q1/Q3 and Q2/Q4 are off, so that cross conduction is prevented), controls a length of a dead time between the primary-side pulse signal and a secondary-side pulse signal to be supplied to the secondary-side transistor (336 controlling the deadtime between the pulses sent to the gates of Q1/Q3 and Q2/Q4). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Lin to include the features of Seeman because it prevents unwanted fluctuations in operation due to overlapping on-time pulses, thus increasing operational efficiencies. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent 9960664) in view of Seeman (US Patent 10892686). 	Regarding claim 12, Lin et al. discloses (see fig. 1) a control circuit of an isolated power supply including a first transformer (T), a primary-side transistor (Q1) connected to a primary winding of the first transformer (Q1 connection to Lp), and a32 secondary-side transistor (Q2) connected to a secondary winding of the first transformer (Q2 connection to Ls), the control circuit comprising: a feedback controller (104/105/106) that generates a primary-side pulse signal (output from 104) to be supplied to the primary-side transistor (output from 104 to gate of Q1) and a secondary-side pulse signal (output from 105) to be supplied to the secondary- side transistor (output from 105 to gate of Q1). 	Lin et al. does not disclose a dead-time controller that controls a length of a dead time between the primary-side pulse signal and the secondary- side pulse signal according to a delay time from an edge of the primary-side pulse signal to an edge of a switching signal generated on a secondary side of the isolated power supply. 	Seeman discloses (see fig. 3) a dead-time controller (338) that controls a length of a dead time between a primary-side pulse signal and a secondary- side pulse signal  (336 controlling the deadtime between the pulses sent to the gates of Q1/Q3 and Q2/Q4) according to a delay time from an edge of the primary-side pulse signal to an edge of a switching signal generated on a secondary side of the isolated power supply (the deadtime is based on when Q1/Q3 and Q2/Q4 are off, so that cross conduction is prevented). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Lin et al. to include the features of Seeman because it prevents unwanted fluctuations in operation due to overlapping on-time pulses, thus increasing operational efficiencies.
Allowable Subject Matter
Claims 2-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838